NO.
12-11-00131-CR
                  
IN THE COURT OF
APPEALS 
 
            TWELFTH
COURT OF APPEALS DISTRICT
 
                                      TYLER, TEXAS
FELICIA
LASHON HARTMAN,                     §                 APPEAL FROM THE 114TH
APPELLANT
 
V.                                                                         §                 JUDICIAL
DISTRICT COURT
 
THE STATE OF TEXAS,
APPELLEE                                                        §                 SMITH
COUNTY, TEXAS
                                                        
                                           
MEMORANDUM OPINION
PER CURIAM
            Appellant,
who is pro se, has filed a motion to dismiss this appeal.  No decision has been
delivered in this appeal.  Accordingly, Appellant’s motion to dismiss is
granted, and the appeal is dismissed.  See Tex. R. App. P. 42.2(a).
Opinion
delivered June 15, 2011.
Panel
consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(DO NOT PUBLISH)